                Case 20-11548-CSS               Doc 522       Filed 08/25/20         Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
                                                      1
    EXTRACTION OIL & GAS, INC., et al.,                            )   Case No. 20-11548 (CSS)
                                                                   )
                                                Debtors.           )   (Jointly Administered)
                                                                   )
    EXTRACTION OIL & GAS, INC.,                                    )
                                                                   )
                                                Plaintiff,         )   Adversary Proceeding
                                                                   )
               v.                                                  )
                                                                   )   Adv. Proc. No. 20-_____ (CSS)
    PLATTE RIVER MIDSTREAM, LLC AND DJ                             )
    SOUTH GATHERING, LLC,                                          )
                              Defendants.                          )
                                                                   )

                         COMPLAINT FOR DECLARATORY JUDGMENT

         Extraction Oil & Gas, Inc. (“Extraction”) files this Complaint for Declaratory Judgment

against Platte River Midstream, LLC (“Platte River”) and DJ South Gathering, LLC (individually

“DJ South,” and with Platte River, the “Defendants”). As the basis for its complaint, Extraction

states the following:

                                              Nature of the Action

         1.         On June 14, 2020, the Debtors filed a voluntary petition for relief under Chapter 11

of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). The

Debtors are operating their businesses and managing their properties as debtors-in-possession

under sections 1107(a) and 1108 of the Bankruptcy Code.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
     (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
     (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
     (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
     80202.
             Case 20-11548-CSS         Doc 522      Filed 08/25/20     Page 2 of 12




       2.      On August 11, 2020, the Debtors filed the Debtors’ Second Omnibus Motion for

Entry of an Order (I) Authorizing Rejection of Unexpired Leases of Nonresidential Real Property

and Executory Contracts Effective as of the Dates Specified Herein and (II) Granting Related

Relief [Docket No. 412] (the “Motion to Reject”), which seeks to reject, inter alia, the First

Amended and Restated Transportation Services Agreement entered into with Platte River (the

“Platte River Contract”) and the Transportation Services Agreement entered into with DJ South

(as amended, the “DJ South Contract” and together with the Platte River Contract, the

“Transportation Agreements”).

       3.      In connection with the Debtors’ chapter 11 cases, this adversary proceeding seeks

a declaration that certain covenants contained in the Transportation Agreements do not “run with

the land.”

                                    Jurisdiction and Venue

       4.      The United States Bankruptcy Court for the District of Delaware has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157, 1334, and 2201. The proceeding arises from the

above-captioned chapter 11 cases and seeks a declaratory judgment that certain covenants (if any)

contained in the Transportation Agreements between Defendants and certain of the Debtors do not

run with the land. This is a core proceeding under 28 U.S.C. § 157(b)(2).

       5.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      Extraction consents to the entry of a final order or judgment by this Court.

                                             Parties

       7.      Debtors are debtors-in-possession in the above-captioned bankruptcy proceedings

by virtue of filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code, on June

14, 2020.


                                                2
             Case 20-11548-CSS            Doc 522        Filed 08/25/20      Page 3 of 12




       8.      Defendant Platte River, upon information and belief, is a Colorado limited liability

company with its principal place of business at 1600 Broadway, Suite 2400, Denver, CO 80202.

       9.      Defendant DJ South, upon information and belief, is a Colorado limited liability

company with its principal place of business at 1600 Broadway, Suite 2400, Denver, CO 80202.

                                          Factual Allegations

       A.      The Transportation Agreements.

       10.     On April 14, 2017, Extraction and Platte River entered into the Platte River

Contract. A true and correct copy of the Platte River Contract is attached as Exhibit A.

       11.     On May 16, 2018, Extraction and DJ South entered into the DJ South Contract. A

true and correct copy of the DJ South Agreement is attached as Exhibit B.

       12.     ARB Midstream, LLC and ARB Platte River, LLC (collectively, “ARB”) is the

manager and majority owner of the Defendants. See Docket No. 376 (Motion of Platte River

Midstream, LLC, DJ South Gathering, LLC and Platte River Holdings, LLC for Entry of Order

Modifying the Automatic Stay) at ¶ 10.

       13.     The initial term of the Platte River Contract commenced as of May 1, 20162 and

the contract “shall continue thereafter until October 31, 2026 unless earlier terminated pursuant to

the terms of this Agreement or extended” under the contract’s terms. See Ex. A § 4.1.

       14.     The initial term of the DJ South Contract commenced as of the Commencement

Date3 and the contract “shall continue thereafter for a period of ten (10) years following the later

to occur of (i) if [Extraction] constructs, or causes to be constructed, the Badger CGF, the Badger

Commencement Date” or “(ii), if [Extraction] constructs, or causes to be constructed, the Matador



2
       See Ex. B § 1.1(n).
3
       “‘Commencement Date’ means the earlier to occur of (a) the Badger Commencement Date or (b) the Matador
       Commencement Date.” Ex. A § 1.1(o).
                                                     3
             Case 20-11548-CSS          Doc 522      Filed 08/25/20    Page 4 of 12




CGF, the Matador Commencement Date,” unless terminated earlier under the contract’s

terms. See Ex. B § 5.1. Provided, however, that certain portions of the DJ South Contract became

effective as of May 16, 2018. See id.

       15.     Under the Transportation Agreements, Extraction agreed to tender “for

transportation, or otherwise to pay for the transportation of, the Committed Volume in accordance

with the tender procedures set forth in the Tariff and the terms of this Agreement . . . .” Ex. A

§ 3.1; Ex. B § 4.1. The “Committed Volume” means, subject to other contract terms, “the number

of Barrels of Crude Petroleum per day [Extraction] commits to ship on the Pipeline System . . . .”

Ex. A § 1.1(o); Ex. B § 1.1(p).

       16.     Extraction retained exclusive control and possession of all crude petroleum until its

delivery into the Pipeline System. Ex. A § 6.7; Ex. B § 7.7. Likewise, Extraction retains title to

the crude petroleum throughout transportation and redelivery of the crude petroleum. Ex. A §§ 6.6,

6.7 (“[T]itle will remain in Shipper or other person for whom Shipper has the right to transport

Crude Petroleum . . . .”); Ex. B §§ 7.6, 7.7 (“[T]itle will remain in Shipper or other person for

whom Shipper has the right to transport Crude Petroleum . . . .”). The contract gives “Crude

Petroleum” the “meaning set forth in the Tariff.” Ex. B § 1.1(f). The Tariff referenced by the

Platte River Contract is attached as Exhibit C to that contract. See Ex. A at § 1.1(ww) (“Tariff”),

Ex. C (“Form of Tariff”). A true and correct copy of the Tariff referenced by the DJ South Contract

is attached as Exhibit C. The Tariffs, in turn, define Crude Petroleum as “the direct liquid product

of oil wells, or the indirect liquid petroleum products of oil or gas wells, or a mixture of such

products.” Ex. A (Ex. C) at Item 5; Ex. C at Item 5.

       17.     Extraction’s commitments under the Transportation Agreements can be satisfied in

full either by: (1) shipping certain amounts of crude petroleum within certain timeframes or (2) “by

                                                 4
              Case 20-11548-CSS           Doc 522        Filed 08/25/20   Page 5 of 12




satisfaction of [Extraction’s] Total Financial Commitment.” Ex. A § 3.1; Ex. B § 4.1. “Upon

satisfaction of either of such obligations, (i) the Committed Volume shall immediately be reduced

to zero and (ii) Shipper may elect to terminate this Agreement upon written notice . . . .” Ex. A

§ 3.1; Ex. B § 4.1. The Total Financial Commitment means “the aggregate of the Fixed Monthly

Payment due under this Agreement for all Months of the Term remaining at such time.” Ex. A

§ 1.1(ccc); Ex. B § 1.1 (kkk).

        18.     At Extraction’s option, it may accelerate the satisfaction of the Total Volume

Commitment, and its obligations under the Transportation Agreement, through payment. Ex. A

§ 6.2; Ex. B § 7.2 (“For the avoidance of doubt, the Total Financial Commitment will be satisfied

by payment by [Extraction] of the aggregate of the Fixed Monthly Payments in accordance with

the terms of this Agreement, or at [Extraction’s] option, any payment made by [Extraction] to

accelerate the satisfaction of that obligation.”).

        19.     In accordance with their agreements to transport Extraction’s produced crude

petroleum, the parties agreed to dedicate and commit certain mineral interests to the services

provided for under the Transportation Agreements.

        20.     The Platte River Contract—Ex. A § 2.1—states:




        21.     The DJ South Contract—Ex. B § 2.1—states:




                                                     5
              Case 20-11548-CSS          Doc 522       Filed 08/25/20     Page 6 of 12




       22.      In the Platte River Contract, “Interests” is defined as “all interests that [Extraction]

. . . now or hereinafter owns, controls, acquires or has the right to market . . . in Crude Petroleum

of all formations in, under or attributable to the Dedication Area . . . and all interests in any wells

. . . on or completed within the Dedication Area . . . .” Ex. A § 1.1(bb).

       23.      Likewise, in the DJ South Contract, “Interests” is defined as “all interests that

[Extraction] . . . now or hereinafter owns, controls, acquires or has the right to market . . . in Crude

Petroleum of all formations in, under or attributable to the Dedication Area, and all interests in any

wells . . . on or completed within the Dedication Area . . . .” Ex. B § 1.1(dd).

       24.      Under both Transportation Agreements, the Dedication Area means lands within

certain specified townships in Colorado. Ex. A § 1.1(t); Ex. B § 1.1(u). They do not specifically

identify the Extraction real property with which the dedication allegedly runs.

       25.      In the DJ South Contract only, the parties included a provision that purported to

contractually render the dedications and commitments under Article II—and only those

dedications and commitments—a covenant running with Extraction’s mineral interests in the

Dedication Area, making it enforceable against subsequent owners of Extraction’s mineral

interests in the Dedication Area by virtue of the privity of estate between the parties. Ex. B § 2.5.

Specifically, the parties provided:4




4
       Ex. B § 2.5.
                                                   6
              Case 20-11548-CSS          Doc 522      Filed 08/25/20     Page 7 of 12




       26.     The Platte River Contract, however, lacks any such language explicitly stating that

the parties intended to create a covenant running with the land. See generally Ex. A.

       27.     The Transportation Agreements are to be construed in accordance with the laws of

Colorado, without regards to Colorado’s conflict of laws rules. Ex. A § 13.14; Ex. B § 14.14. The

real property implicated by the Transportation Agreements is located within Colorado. Ex. A

§ 1.1(t); Ex. B § 1.1(u) (defining the Dedication Area).

                                         Claims for Relief

       28.     The allegations set forth above are incorporated herein by reference.

       29.     Under Colorado law, a covenant runs with the land only when the parties intend the

covenant to run with the land and the covenant touches and concerns the land. Reishus v.

Bullmasters, LLC, 409 P.3d 435, 440 (Colo. App. 2016). Privity of estate is also required. See

Taylor v. Melton, 274 P.2d 977, 982 (Colo. 1954); Farmers’ High Line Canal & Reservoir Co. v.

New Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907).

       30.     Although intent that the covenant run with the land is necessary, it is not sufficient.

See Cloud v. Ass’n of Owners, Satellite Apartment Bldg., Inc., 857 P.2d 435, 440 (Colo. App.

1992) (“Even if there is an intent to make a covenant run with the land, the covenant must still

‘touch and concern’ the land, that is, it must closely relate to the land, its use, or its enjoyment.”)

(citing Bigelow v. Nottingham, 833 P.2d 764 (Colo. App. 1991)).




                                                  7
             Case 20-11548-CSS            Doc 522      Filed 08/25/20     Page 8 of 12




                                         COUNT I
         (Platte River Contract – Declaratory Judgment under 28 U.S.C. § 2201(a))

       31.       The allegations set forth above are incorporated herein by reference.

       32.       The parties dispute whether the Platte River Contract creates any covenants that run

with the land.

       33.       The Platte River Contract does not create covenants that run with the land under

Colorado law. In particular, Extraction’s purely contractual promise to deliver certain amounts of

crude petroleum for shipping is not a covenant that runs with the land.

       34.       First, the Platte River Contract does not grant Defendants an interest in Extraction’s

real property sufficient to satisfy privity of estate under Colorado law. Indeed, the Platte River

Contract does not actually grant any interest in Extraction’s allegedly burdened mineral estate. See

Ex. A § 6.7 (concerning custody of crude petroleum). Instead, the Platte River Contract merely

“identif[ies] and delineate the [parties’] contractual rights and obligations.” In re Sabine Oil &

Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d,

734 Fed. Appx. 64 (2d Cir. 2018). Thus, the parties were never in privity of estate, and the

covenants within the Platte River Contract do not run with the land.

       35.       Second, the covenants in the Platte River Contract do not “touch and concern” the

land. Instead of benefitting or burdening Extraction’s mineral estates, the Platte River Contract

benefit or burden only the parties personally. The Platte River Contract’s covenants relate solely

to Extraction’s produced crude petroleum. See generally Ex. A. Moreover, Extraction can satisfy

its obligations under the Platte River Contract by paying its remaining Total Financial

Commitment, meaning that Defendants cannot compel Extraction to do anything with its produced

crude petroleum, let alone with its mineral estates.



                                                   8
               Case 20-11548-CSS               Doc 522        Filed 08/25/20         Page 9 of 12




        36.      Finally, the parties did not even intend to create a covenant running with the land

in the Platte River Contract. The Platte River Contract’s passing reference to successors and

assigns unambiguously binds only contractual successors and assigns, not successors and assigns

to any real property. Indeed, when the parties intended to create a covenant running with the land

they knew how to clearly say so, as they did in the DJ South Contract. See Ex. B § 2.5.

        37.      As a result of the facts described in the preceding paragraphs, there exists a

controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

        38.      A judicial declaration is necessary and appropriate so that Extraction may ascertain

its rights and obligations regarding the Platte River Contract.

        39.      For the foregoing reasons, Extraction is entitled to a judicial declaration that the

covenants contained in the Platte River Contract fail to run with the land.

        40.      Such a declaration will serve the twin interests of judicial efficiency and

cost-effectiveness by terminating the substantial and actual controversy between the parties, or

resolving some part of it.5 It will also serve a useful purpose by enabling the Court to determine

whether the Platte River Contract and all obligations thereunder may be rejected under section 365

of the Bankruptcy Code.

                                         COUNT II
            (DJ South Contract – Declaratory Judgment under 28 U.S.C. § 2201(a))

        41.      The allegations set forth above are incorporated herein by reference.




5
    Debtors have filed a motion to reject the Platte River Contract pursuant to section 365 of the Bankruptcy Code.
    Bankruptcy courts have expressed a preference for the simultaneous adjudication of the issues raised in this
    adversary proceeding with a motion to reject the underlying executory contract. In re Sabine Oil & Gas Corp.,
    547 B.R. at 73 (“[B]ifurcating the motion to reject and further proceedings to finally resolve the underlying
    property law dispute is an inefficient use of judicial and private resources; it would have been far preferable for
    the Court to hear the two together.”).
                                                          9
             Case 20-11548-CSS          Doc 522       Filed 08/25/20   Page 10 of 12




       42.       The parties dispute whether the DJ South Contract creates any covenants that run

with the land.

       43.       The DJ South Contract does not create covenants that run with the land under

Colorado law. In particular, Extraction’s purely contractual promise to deliver certain amounts of

crude petroleum for shipping is not a covenant that runs with the land.

       44.       First, the DJ South Contract does not grant Defendants an interest in Extraction’s

real property sufficient to satisfy privity of estate under Colorado law. Indeed, the DJ South

Contract does not actually grant any interest in Extraction’s allegedly burdened mineral estate. See

Ex. B § 7.7 (concerning custody of crude petroleum). Instead, the DJ South Contract merely

“identif[ies] and delineate the [parties’] contractual rights and obligations.” In re Sabine Oil &

Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d,

734 Fed. Appx. 64 (2d Cir. 2018). Thus, the parties were never in privity of estate, and the

covenants within the DJ South Contract do not run with the land.

       45.       Second, the covenants in the DJ South Contract do not “touch and concern” the

land. Instead of benefitting or burdening Extraction’s mineral estates, the DJ South Contract

benefits or burdens only the parties personally. The DJ South Contract’s covenants relate solely

to Extraction’s produced crude petroleum. See generally Ex. B. Moreover, Extraction can satisfy

its obligations under the DJ South Contract by paying its remaining Total Financial Commitment,

meaning that Defendants cannot compel Extraction to do anything with its produced crude

petroleum, let alone with its mineral estates.

       46.       As a result of the facts described in the preceding paragraphs, there exists a

controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.




                                                 10
              Case 20-11548-CSS               Doc 522         Filed 08/25/20        Page 11 of 12




        47.      A judicial declaration is necessary and appropriate so that Extraction may ascertain

its rights and obligations regarding the DJ South Contract.

        48.      For the foregoing reasons, Extraction is entitled to a judicial declaration that the

covenants contained in the DJ South Contract fails to run with the land.

        49.      Such a declaration will serve the twin interests of judicial efficiency and

cost-effectiveness by terminating the substantial and actual controversy between the parties, or

resolving some part of it.6 It will also serve a useful purpose by enabling the Court to determine

whether the DJ South Contract and all obligations thereunder may be rejected under section 365

of the Bankruptcy Code.


                                                Prayer for Relief

        WHEREFORE, Extraction respectfully request that the Court enter judgment in

Extraction’s favor as follows:

                 (a)      Declaring that the covenants contained in the Transportation Agreements
                          do not run with the land.

                 (b)      Granting Extraction such other relief as the Court deems appropriate under
                          the circumstances.




6
    Debtors have filed a motion to reject the DJ South Contract pursuant to section 365 of the Bankruptcy Code.
    Bankruptcy courts have expressed a preference for the simultaneous adjudication of the issues raised in this
    adversary proceeding with a motion to reject the underlying executory contract. In re Sabine Oil & Gas Corp.,
    547 B.R. at 73 (“[B]ifurcating the motion to reject and further proceedings to finally resolve the underlying
    property law dispute is an inefficient use of judicial and private resources; it would have been far preferable for
    the Court to hear the two together.”).
                                                         11
              Case 20-11548-CSS           Doc 522        Filed 08/25/20      Page 12 of 12




Dated: August 25, 2020                 /s/ Stephen B. Gerald
Wilmington, Delaware                   WHITEFORD, TAYLOR & PRESTON LLC7
                                       Marc R. Abrams (DE No. 955)
                                       Richard W. Riley (DE No. 4052)
                                       Stephen B. Gerald (DE No. 5857)
                                       The Renaissance Centre
                                       405 North King Street, Suite 500
                                       Wilmington, Delaware 19801
                                       Telephone:     (302) 353-4144
                                       Facsimile:     (302) 661-7950
                                       Email:         mabrams@wtplaw.com
                                                      rriley@wtplaw.com
                                                      sgerald@wtplaw.com
                                       - and -
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       Christopher Marcus, P.C. (admitted pro hac vice)
                                       Allyson Smith Weinhouse (admitted pro hac vice)
                                       Ciara Foster (admitted pro hac vice)
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       Email:         christopher.marcus@kirkland.com
                                                      allyson.smith@kirkland.com
                                                      ciara.foster@kirkland.com

                                       - and-

                                       Anna Rotman, P.C. (admitted pro hac vice)
                                       Kenneth Young (admitted pro hac vice)
                                       609 Main Street
                                       Houston, TX 77002
                                       Telephone: (713) 836-3600
                                       Facsimile: (713) 836-3601
                                       Email:      anna.rotman@kirkland.com
                                                   kenneth.young@kirkland.com

                                       Co-Counsel to Debtors and Debtors in Possession



7
    Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
    Delaware.
                                                    12
